tcmemo_2012_299 united_states tax_court scott chrush petitioner v commissioner of internal revenue respondent docket no filed date scott chrush pro_se sarah e sexton and rebecca s duewer-grenville for respondent memorandum findings_of_fact and opinion halpern judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure the issues for decision are whether petitioner is entitled to claimed business_expense and personal deductions and is liable for the penalty unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar petitioner bears the burden_of_proof see rule a findings_of_fact petitioner resided in san francisco california at the time he filed the petition during petitioner earned dollar_figure as an employee of lakespur hotels petitioner timely filed his form_1040 u s individual_income_tax_return on which he claimed the filing_status single and reported total_tax of dollar_figure attached to his form_1040 were various forms including a schedule a 1there are also certain computational adjustments that follow from the adjustments at issue but they are not in controversy and we need not discuss them 2petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here because petitioner has not produced any evidence that he has satisfied the preconditions for its application itemized_deductions a schedule c profit or loss from business sole_proprietorship and form_8829 expenses for business use of your home on his schedule c petitioner claimed a business loss of dollar_figure from c m management co c m management therein described as a real_estate consulting business petitioner claimed business_expense deductions for advertising commissions and fees contract labor legal and professional services office expenses supplies taxes and licensing travel and meals and entertainment totaling dollar_figure he also claimed a dollar_figure deduction for the business use of square feet of his big_number square-foot home in san francisco petitioner coowned the home with jin h zhao ms zhao petitioner and ms zhao were coborrowers on a home equity loan with respect to the house michael zhao mr zhao a close friend of petitioner did the bookkeeping for c m management petitioner claimed deductions on schedule a of dollar_figure for qualified_residence_interest with respect to his house and dollar_figure for job expenses and certain miscellaneous expenses respondent examined the return and determined a deficiency in tax principally on the ground that petitioner had not substantiated the claimed deductions i deductions opinion a schedule c business_expense deductions petitioner claimed the following business_expense deductions on schedule c category advertising commissions and fees contract labor legal and professional services office expenses supplies taxes and licensing travel meals and entertainment amount dollar_figure big_number big_number big_number big_number in general sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business when called upon by the commissioner a taxpayer must substantiate his expenses see eg good v commissioner tcmemo_2008_245 see also sec_6001 sec_1_6001-1 income_tax regs moreover certain deductions including those relating to travel meals and entertainment are subject_to strict substantiation requirements see sec_274 petitioner has not adequately substantiated any of his claimed deductions he has not provided any records receipts canceled checks or other evidence to support his claimed expenditures on advertising commissions and fees contract labor legal and professional services or taxes and licensing nor has he attempted to justify his lack of such support at trial petitioner offered only the testimony of mr zhao who testified that the advertising expenses had been paid using an american express credit card but neither petitioner nor mr zhao provided a credit card statement or any other records to support that claim in support of the deductions claimed for office expenses supplies meals and entertainment and travel_expenses petitioner submitted over uncategorized pages of photocopied receipts many of which are partially or completely unreadable some of the receipts bear for the most part illegible handwritten notations of names or other information petitioner did not explain except at a general level what the receipts were for or how they represent expenses ordinary and necessary to his loan processing business see patterson v commissioner tcmemo_1979_362 disapproving shoebox method nor did petitioner attempt to demonstrate that he and not another person paid the amounts claimed with respect to the claimed meal entertainment and travel_expenses petitioner has additionally failed to provide the adequate_records or other corroborating evidence required by sec_274 thus petitioner has failed to substantiate his claimed business_expenses with respect to the expenses not covered by sec_274 this court may estimate the amount of allowable deductions where there is evidence that deductible expenses were incurred 39_f2d_540 2d cir in order to do so however we must have some basis upon which to make such an estimate 85_tc_731 because the record in this case provides us with no such basis we conclude that petitioner has failed to prove that he is entitled to deduct any of the expenses reported on the schedule c therefore we sustain respondent's disallowance of the business_expense deductions b business use of home on the schedule c and form_8829 attached to his return petitioner claimed a deduction of dollar_figure for the business use of his home on the basis of the use of square feet or of that big_number square-foot home sec_280a generally provides that no deduction otherwise allowable shall be allowed with respect to the business use of a taxpayer's residence sec_280a one exception to that prohibition is that subject_to certain limitations a deduction may be claimed to the extent it is allocable to a portion of a dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer sec_280a thus in order to qualify under sec_280a petitioner must show that the claimed portion of his home was used exclusively and regularly as c m management's principal_place_of_business the only evidence offered in support of petitioner's claim that he qualifies for a deduction under sec_280a is the testimony of mr zhao petitioner's bookkeeper and close friend mr zhao merely reiterated petitioner's claim that square feet of the home was used exclusively as a home_office he produced no books records or other documentation in support of that claim mr zhao admitted that he never measured the area himself but relied on appraisals of the home he did not provide copies of the appraisals given mr zhao's close relationship with petitioner and his failure to provide any documentary_evidence despite his role as c m management's bookkeeper we give his testimony little weight petitioner offered no other evidence showing that the area claimed was the principal_place_of_business for c m management or that it was used exclusively for that purpose thus petitioner is not entitled to deduct the home_office expense we sustain respondent's disallowance of the deduction c mortgage interest deductions petitioner claimed mortgage interest deductions on schedule a totaling dollar_figure for home mortgage interest reported on form_1098 mortgage interest statement and dollar_figure for home mortgage interest not reported on form_1098 subject_to certain limitations sec_163 allows a deduction for qualified_interest paid on acquisition_indebtedness or home_equity_indebtedness with respect to a qualified_residence see also sec_163 where the mortgaged property is jointly owned and the coowners are jointly liable on the mortgage each owner is entitled to a deduction for the mortgage interest that he actually pays out of his own funds e g petrie v commissioner tcmemo_1995_592 wl at petitioner has failed to substantiate his payment of any mortgage interest during petitioner submitted to respondent a form_1098 issued to himself and ms zhao reporting only dollar_figure in interest_paid for not the dollar_figure stated on petitioner's tax_return moreover he has provided no evidence demonstrating that he rather than ms zhao paid that interest petitioner has not produced any other forms he has similarly failed to produce any bank statements canceled checks or other evidence demonstrating that he paid any portion of the claimed interest not reported on form_1098 accordingly petitioner has failed to prove that he is entitled to a deduction for his alleged payment of home mortgage interest d other itemized_deductions petitioner also claimed itemized_deductions of dollar_figure for job expenses and certain miscellaneous expenses those miscellaneous expenses include dollar_figure in tax preparation fees dollar_figure in legal expenses and dollar_figure in other expenses before the application of the floor petitioner offers no credible_evidence in support of any of those claimed deductions he has failed to provide any evidence that would permit us to estimate his allowable deductions under cohan therefore we sustain respondent's disallowance of the deductions 3petitioner also submitted into evidence an interest only fixed rate note and a home equity credit line agreement and disclosure statement both of which name petitioner and ms zhao as borrowers neither document is signed and even if they were signed they would show only that petitioner incurred the debt not whether the interest had been paid we accept neither as proving that petitioner paid any interest ii sec_6662 penalty sec_6662 and b and provides for an accuracy-related_penalty the penalty of of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations without distinction negligence or any substantial_understatement_of_income_tax a substantial_understatement_of_income_tax exists for an individual if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_6664 provides that the penalty shall not be imposed with respect to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for and that he acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs respondent bears the burden of production with respect to the penalty see sec_7491 the burden imposed by sec_7491 is only to come forward with evidence regarding the appropriateness of applying a particular addition to tax or penalty to the taxpayer good v commissioner tcmemo_2008_ wl at once that burden is met petitioner bears the burden of proving that he is entitled to relief under sec_6664 see 116_tc_438 respondent has established that petitioner's understatement of income_tax for is substantial petitioner reported his taxes for to be dollar_figure respondent determined and we have sustained a deficiency of dollar_figure thus petitioner's understatement exceeds both of the correct_tax and dollar_figure respondent has satisfied his burden of production to avoid the penalty petitioner must come forward with evidence that he acted with reasonable_cause and in good_faith petitioner did not specifically address the sec_6662 penalty either at trial or in his brief and the evidence before us fails to demonstrate that he acted with reasonable_cause or in good_faith petitioner has failed to carry his burden of showing that he is entitled to relief under sec_6664 therefore we sustain respondent's imposition of the a penalty 4because we find that petitioner substantially understated his income_tax we need not consider whether he was negligent within the meaning of sec_6662 iii conclusion we sustain respondent's adjustments disallowing petitioner's schedule c and schedule a deductions we also sustain respondent's determination of a sec_6662 accuracy-related_penalty respondent decision will be entered for
